t c memo united_states tax_court sheriel l sexcius petitioner v commissioner of internal revenue respondent docket no filed date sheriel l sexcius pro_se aretha jones for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined a deficiency of dollar_figure in petitioner's federal income taxes for and an addition_to_tax of dollar_figure under sec_6651 in the answer respondent asserted that petitioner is liable for a penalty under sec_6662 either for negligence under sec_6662 or for substantial_understatement under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure at the beginning of trial petitioner by her then counsel conceded that petitioner was not entitled to any deductions from her tutoring activity in excess of the income reported in her opening brief petitioner conceded that her return was filed late and offered no explanation she thus conceded liability for the addition_to_tax under sec_6651 although petitioner attempted to repudiate these concessions in her reply brief she has shown no reason why we should allow them to be withdrawn the remaining issues are whether petitioner is entitled to a dependency_exemption for her mother to deductions claimed in relation to her tutoring activity or to miscellaneous deductions claimed on schedule a of her federal_income_tax return whether petitioner is liable for a penalty under sec_6662 and whether we should impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time that she filed her petition petitioner resided in washington d c petitioner resided with her mother dorothy carter in a home titled in her mother's name petitioner's mother received social_security payments during and paid the real_property_taxes on the residence petitioner paid some of the expenses of the home for herself and her mother petitioner has a bachelor of science degree and a master's degree and is certified to teach biology at the senior high school level during she worked full time as a teacher in the district of columbia public schools since petitioner has operated a tutoring and counseling activity in the evenings and weekends during the school year and full time during the summer petitioner reported a loss from her tutoring and counseling activity on schedule c for each of her tax returns for through petitioner failed to maintain adequate_records of her expenses relating to her tutoring and counseling activity for she claimed total expenses of dollar_figure resulting in a loss of dollar_figure the claimed expenses included car and truck expenses of dollar_figure but petitioner did not keep a record of her business mileage or other records from which business use of her automobile could be determined she incurred some expense for supplies photocopying and typing but she failed to keep records to establish the amount of her deductions for those items when petitioner was asked to produce substantiation for her business_expenses she produced copies of canceled checks that included payments for personal expenses such as a check payable to victoria's secret and payments relating to maintenance of the home she shared with her mother this case is the seventh case commenced in this court by petitioner in which she claimed deductions relating to her tutoring and counseling activity the prior cases for the years indicated were resolved as follows year disposition issue decided in favor of petitioner in a summary opinion filed date stipulated decision entered no deficiency date deductions denied and additions to tax sustained tcmemo_1991_162 filed date deductions denied tcmemo_1993_310 filed date deductions denied and additions to tax sustained tcmemo_1996_175 filed date deductions denied and penalties imposed including award under sec_6673 in bench opinion rendered date petitioner's return for was filed date attached to her return was a letter dated date which stated among other things note that the referenced form form_1040 date which sets forth my circumstances and facts does not take into account the sum of dollar_figure reported by the district of columbia government on form 1099-g the omission is deliberate the sum in question constitutes court-awarded damages for defamation of character not self-employment_income the rule is that damages so awarded are not includible in gross_income the petition in this case was filed date although petitioner was advised by earlier opinions of the court of the lack of merit in her positions with respect to losses from her tutoring activity and of the necessity of producing records to substantiate deductions she made no attempt to comply with the applicable rules these proceedings have been instituted or maintained by petitioner primarily for delay opinion by the time of trial in this case petitioner had lost four consecutive cases in this court with respect to her tutoring and counseling activity in those cases deductions were denied because she had failed to establish that the activity was conducted with an actual and honest profit objective and because she failed to maintain adequate_records of her deductible expenses in one of those cases the court had imposed an award under sec_6673 against petitioner because of her persistence in litigating the same issue previously decided against her without any change in facts or applicable law at the beginning of trial in this case faced with respondent's request for another penalty under sec_6673 petitioner's then counsel conceded that petitioner was not entitled to deductions in excess of the income received from the tutoring and counseling activity and indicated that petitioner's intention was to substantiate deductions up to the amount of that income notwithstanding the experience of six prior cases in the court petitioner failed to present adequate_records the documents that were presented established that petitioner was claiming deductions for some personal expenses and failed to establish the business_purpose of other expenditures similarly with respect to her claim that she is entitled to a dependency_exemption for her mother petitioner's proof is totally inadequate she could not provide the amount of her mother's earnings for and did not know whether her mother had filed a federal_income_tax return for that year claiming an exemption for herself petitioner's only evidence with respect to this issue consisted of receipts for expenditures_for the house that she shared with her mother there was some indication that some of these expenses were paid_by her mother thus petitioner has not satisfied the requirements of sec_151 relating to earnings_of a dependent or sec_151 relating to dependents for whom exemptions are claimed on returns filed by another taxpayer we cannot conclude on this record that petitioner provided over one-half of her mother's support as required by sec_152 she is not entitled to a dependency_exemption in petitioner claimed on schedule a of her return for certain allegedly job-related expenses the largest of those expenses was for legal fees incurred in a lawsuit brought by petitioner petitioner acknowledged that she was subsequently reimbursed for these fees although petitioner presented copies of checks that she claims represented the attorney's_fees that she incurred she presented neither bills nor corroborating testimony explaining the nature of the litigation the nature of the services provided or the status of her right to reimbursement during if as suggested by the attachment to her form_1040 the litigation related to damages for defamation of character that are not includible in gross_income attorney's_fees in securing such damages would not be deductible sec_265 87_tc_236 affd 835_f2d_67 3d cir petitioner has provided neither a factual nor a legal predicate for deduction of the attorney's_fees and no deduction may be allowed petitioner admits that she claimed deductions for personal expenses relating to her home asserting petitioner as head_of_household with a dependent mother is allowed to deduct household expenses such as insurance on petitioner's mother's home repairs on the shed and roof of the house due to decay and leakage as well as security service on the home and the installation of five new doors for increased security petitioner's assertion is contrary to well-established law sec_262 specifically precludes deductions for personal living or family_expenses sec_1_262-1 income_tax regs lists examples of disallowed expenses including the types claimed by petitioner to the extent that petitioner also claims that the home is an alternative office she has not satisfied any of the requirements of sec_280a petitioner's demonstrated penchant for claiming nondeductible personal expenses as business_expenses undermines the reliability of her assertions with respect to supplies and other expenses that normally would be deductible she asks that the court estimate such expenses under the doctrine_of 39_f2d_540 2d cir that case suggests that we make an allowance bearing heavily upon the taxpayer whose inexactitude is of her own making id pincite we conclude that petitioner is entitled to deduct dollar_figure on schedule c for supplies and services relating to her tutoring and counseling activity there is no basis for making any estimate of deductions on schedule a not allowed by respondent our discussion of the lack of evidence substantiating petitioner's right to the deductions that she claimed on her return leads also to the conclusion that petitioner underpaid her taxes for due to negligence respondent has the burden_of_proof on this issue because negligence was first asserted in the answer rule a nonetheless the evidence compels the conclusion that petitioner failed to maintain books_and_records to substantiate deductions to which she might have been entitled and that she claimed deductions to which she clearly was not entitled the penalty under sec_6662 will be sustained sec_6673 provides sec_6673 tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer's position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure respondent seeks a penalty under sec_6673 against petitioner on the ground that petitioner has litigated and lost the same issue to wit the deductibility of losses allegedly sustained in her tutoring and counseling activity repeatedly without a showing of changed facts justifying a different result although petitioner through her counsel conceded that she was not entitled to deduct expenses in excess of income thereby conceding the sec_183 issue originally involved in this case she continued to claim expenses that either were not substantiated or clearly were personal nondeductible expenses she contends that this case is different than her prior cases because of her concession and because respondent disallowed all of her deductions in this case and thus made substantiation an issue for the first time in tcmemo_1993_310 however the court explained the difference between the first year that petitioner litigated here which she won and the later years in which her manner of conducting the activity demonstrated lack of profit objective in tcmemo_1996_175 moreover petitioner's deductions were disallowed for lack of substantiation in that opinion we stated petitioner failed to produce at trial any substantiating evidence with respect to the deductions she claimed on her schedules a and c given her prior experiences in this court she was no doubt aware that the production of such evidence was expected and necessary to support her claimed entitlement to the deductions in dispute we can only conclude that her failure to produce such substantiating evidence results from her failure to have maintained adequate books_and_records as required by sec_6001 and the corresponding regulation to the extent that petitioner is claiming deductions for personal expenses her claims are groundless although we found that she is entitled to some deductions on the entire record we infer that petitioner has instituted or maintained this proceeding primarily for delay see 102_tc_137 affd 53_f3d_799 7th cir we award a penalty to the united_states in the amount of dollar_figure decision will be entered under rule
